Citation Nr: 1624915	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  05-28 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey McFadden, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1943 to February 1946.  The Veteran died in October 1998.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2004 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  An August 2007 Board decision denied the appellant's claim.  She appealed that decision to the Court.  In November 2008, the Court vacated the August 2007 Board decision and remanded the matter for readjudication consistent with instructions outlined in a November 2008 Joint Motion by the parties.  In February 2009, the Board remanded the case for additional development and to satisfy notice requirements in accordance with the Joint Motion.  An April 2010 Board decision again denied service connection for the cause of the Veteran's death.  The appellant again appealed the denial to the Court.  In November 2012, the Court issued a mandate that vacated the April 2010 Board decision on this issue and remanded the matter for readjudication consistent with instructions outlined in an August 2012 memorandum decision.
 
This case was most recently before the Board in October 2015, when the Board issued a remand that explained that the issue of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151 had been raised (at least as early as the July 2015 correspondence submitted by the appellant's attorney), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred that issue to the AOJ for appropriate action, and remanded the issue on appeal to the AOJ as inextricably intertwined with the referred claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's October 2015 remand explained that the appellant had recently raised a claim of entitlement to DIC under 38 U.S.C.A. § 1151, and that this separate claim was not in appellate status but was inextricably intertwined with the issue currently in appellate status.  The Board remanded the claim on appeal to allow the AOJ to complete development and adjudication of the intertwined claim of entitlement to DIC under 38 U.S.C.A. § 1151.  Following the Board's October 2015 remand, the RO obtained a January 2016 VA medical opinion addressing the cause of the Veteran's death that included findings significantly pertinent to the matter currently on appeal before the Board.  In March 2016, the RO issued a rating decision denying the claim of entitlement to DIC under 38 U.S.C.A. § 1151, and also issued a supplemental statement of the case (SSOC) addressing the appellate issue of entitlement to service connection for the cause of the Veteran's death.

In March 2016, the appellant's attorney submitted written correspondence clearly stating that the appellant "respectfully requests a hearing before a Hearing Officer or Decision Review Officer in connection with the Decision issued by the Denver VA Regional Office on March 2, 2016...."  The statement explained that the "[c]laimant will present new and material evidence, including her own testimony and additional medical records," in addition to further argument challenging "the medical findings of the [VA] Examiner."

In light of the inextricably intertwined nature of the claim on appeal (for service connection for the cause of the Veteran's death) and the newer claim for DIC under 38 U.S.C.A. § 1151, the request for a hearing appears pertinent to both matters.  This is especially so in light of the fact that the March 2016 statement requesting the hearing expressly indicates that the appellant's intentions include challenging the January 2016 VA medical opinion's findings; the challenged findings are specifically pertinent to the claim of service connection for the cause of the Veteran's death.

The appellant has not previously been afforded a hearing on either the issue on appeal (for service connection for the cause of the Veteran's death) or the newer claim for DIC under 38 U.S.C.A. § 1151.  Pursuant to 38 C.F.R. § 3.103(c) (2015), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim.  As such, the appellant is entitled to her requested hearing.  As the pending hearing has been requested for the express purpose of presenting evidence and argument pertinent to matters central to the issue on appeal (in addition to the intertwined claim for DIC under 38 U.S.C.A. § 1151), final appellate review of the issue in appellate status must be deferred at this time.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The appellant is reminded that the matter of entitlement to DIC under 38 U.S.C.A. §  1151 will only be before the Board if she perfects an appeal of an adverse AOJ determination in the matter.

The Board also observes that it appears that the appellant's attorney did not receive the March 2016 SSOC.  The claims-file contains documentation suggesting that the attempt to mail the SSOC to the attorney used an outdated address and was returned as undeliverable.  In the March 2016 statement, the appellant's attorney presented a new address and indicated that no documentation of readjudication of the appellate issue had been received by the attorney as of that time.  The AOJ shall have the opportunity to ensure that the all pertinent documents are mailed to the correct updated address during the processing of this remand.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After accommodating the appellant's pending request for a hearing (in the March 2106 written statement by the appellant's attorney), and any further development of the evidentiary record and readjudication of the inextricably intertwined claim for DIC under 38 U.S.C.A. § 1151 the AOJ should review the record and readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the appellant and her attorney opportunity to respond, and return the case to the Board.  The AOJ should ensure that correspondence mailed to the appellant's attorney is sent to the attorney's correct current address (note the new address that appears in the attorney's March 2016 correspondence).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

